 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X                 10/9/2020
MONDAIRE JONES, et al.,              :
                                     :
                    Plaintiffs,      :   20 Civ. 6516 (VM)
                                     :
     - against -                     :   DECISION AND ORDER
                                     :
UNITED STATES POSTAL SERVICE, et al.,:
                                     :
                                     :
                    Defendants.      :
-------------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs   Mondaire     Jones,   Alessandra    Biaggi,      Chris

Burdick, Stephanie Keegan, Seth Rosen, Shannon Spencer, Kathy

Rothschild, Diana M. Woody, Perry Sainati, Robert Golub, Mary

Winton Green, Marsie Wallach, Matthew Wallach, Mac Wallach,

Carol Sussman, and Rebecca Rieckhoff (“Plaintiffs”) filed

this action against defendants United States Postal Service

(“USPS” or “Postal Service”); Louis DeJoy, as Postmaster

General (“DeJoy”), and Donald J. Trump, as President of the

United States (“President,” and together with the Postal

Service and DeJoy, “Defendants” or the “Government”). (See

“Amended   Complaint,”    Dkt.    No.   36.)   Plaintiffs         sought

declaratory relief and a preliminary injunction mandating

that the Postal Service take certain actions to ensure the

timely delivery of their absentee ballots in the upcoming

national   elections   being     held   November     3,   2020.     (See

“Motion,” Dkt. No. 19-1; “Notice of Motion,” Dkt. No. 19.)


                                  1
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 2 of 8




     On September 2, 2020, Plaintiffs moved the Court for a

preliminary injunction. On September 21, 2020, the Court

issued a Decision and Order granting in part Plaintiffs’

motion for a preliminary injunction and directing the parties

to settle an order consistent with the Court’s decision. See

Jones v. U.S. Postal Serv., No. 20 Civ. 6516, 2020 WL 5627002

(S.D.N.Y.    Sept.    21,      2020).   Consistent            with    the    Court’s

directive, the parties submitted a joint proposed order on

September 25, 2020.

     The    Court    entered      an    order       adopting         the    parties’

proposed    terms    on   September         25,    2020.      (See    “Preliminary

Injunction,” Dkt. No. 57 ¶ 7.) In response to a motion by the

Government for clarification, the Court issued an order on

September 29, 2020 to clarify certain terms of the Preliminary

Injunction.    (See       “Clarification           Order,”      Dkt.       No.   66.)

Specifically, the Court clarified that Paragraph 3 of the

Preliminary Injunction does not require USPS to approve all

overtime;    rather,      it    requires          USPS   to    “authorize,       and

instruct, overtime to be used, for the time period beginning

October 26, 2020 and continuing through November 6, 2020 to

ensure the timely delivery of Election Mail.” (Id. at 23.)

     Consistent with the terms of the Preliminary Injunction,

the Government submitted an update to the Court on October 2,

2020 that included data on USPS’s performance from September


                                        2
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 3 of 8




19, 2020 through September 25, 2020. (See “October 2 Update,”

Dkt. No. 68.)

     Now before the Court are letters exchanged between the

parties regarding whether, in light of the data in USPS’s

October 2 Update, the Court should hold a conference to

discuss the need for further relief and order USPS to provide

the Court with data in a more expedited manner.

     In their October 6, 2020 letter (Dkt. No. 73), Plaintiffs

seek relief from this Court to address the recent, drastic

decline in USPS service performance as reflected by the

October 2 Update. Plaintiffs indicate that they attempted to

resolve the related issues with Defendants before making the

present motion, but Defendants disagreed on the scope of their

court-ordered        obligations     and     the       practicality        and

appropriateness of the relief requested. Plaintiffs point out

that the national on-time score for First Class mail dropped

nearly    5     points,   and   highlight    even      greater     drops    in

particular areas of the country, including the Mid-Carolinas,

Philadelphia, Michigan, and Florida, among others. Plaintiffs

argue    that    these    significant    dips   in     service    call   into

question      Defendants’       compliance      with    the      Preliminary

Injunction, which directed them to undertake a good faith

effort to restore their service scores to the highest levels

previously achieved in 2020. (See Dkt. No. 57 ¶ 4.) Plaintiffs


                                     3
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 4 of 8




insist that it is within this Court’s authority to order any

relief necessary to enforce its prior order, and they request

that the Court consider further relief here, in light of the

dramatic dips in service which, in Plaintiffs’ view, raise

constitutional concerns. As examples, Plaintiffs suggest the

Court direct Defendants to use overtime for nonelection mail

or    appoint    an   independent       monitor   to   oversee     USPS’s

compliance with the Preliminary Injunction. Plaintiffs also

request that the Court order Defendants to produce data closer

to real time. They lastly propose a conference before the

Court to address these issues.

      In their response letter dated October 8, 2020 (Dkt. No.

78), Defendants argue that they have complied and continue to

comply with the Preliminary Injunction. Defendants contend

that the Preliminary Injunction does not require them to

achieve any particular on-time overall performance score, and

instead focuses on Election Mail. Thus, they argue, any order

regarding overall scores would be inappropriate. Defendants

maintain that they have made good faith efforts to implement

the steps necessary to improve on-time scores as directed,

but   numerous    challenges    have     undermined    these     efforts,

including the pandemic, natural disasters, and the Labor Day

holiday,   as    examples.     According     to   Defendants,      USPS’s

responses to these obstacles are not related exclusively to


                                    4
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 5 of 8




Election Mail and should not, therefore, be the subject of

any further order from this Court. Defendants explain that

the   next    weekly    update       will    reflect    increased    service

performance levels, further rendering any Court intervention

unnecessary at this stage. Regarding Plaintiffs’ proposed

relief,      Defendants    argue      that    the   Court   has    expressly

declined to require USPS to authorize overtime unrelated to

Election Mail, and appointing an independent monitor would be

impracticable given the proximity to the November elections.

Regarding     the   request     for    more    recent    data,    Defendants

explain that providing data any sooner would burden USPS

during a critical time and would result in inaccurate data

that has not been comprehensively collected and compiled.

      Upon     review     of   the    parties’      submissions     and   the

information provided by the Government, the Court does not

find that a conference or further action is warranted at this

time. With respect to USPS’s service performance levels, the

Preliminary Injunction does not require that USPS meet or

maintain certain performance scores; it requires that the

Government “submit a list of steps necessary to restore First-

Class Mail and Marketing Mail on-time delivery scores to . . .

93.88 percent for First-Class Mail and 93.69 percent for

Marketing Mail, and [] thereafter make a good faith effort to

fully implement the listed steps.” (Dkt. No. 57 ¶ 4.) The


                                       5
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 6 of 8




Court is not persuaded that the Government has failed to abide

by this obligation to make a good faith effort, particularly

in light of the variety of issues -- such as the COVID-19

pandemic, wildfires on the west coast, and inclement weather

-- which contribute to the delays and are outside of USPS’s

control. Under these circumstances, and with the November 3

election mere weeks away, the Court is not persuaded that

imposing an independent monitor would be helpful, let alone

practicable.

     As to the use of overtime, the Court is not inclined to

order   USPS   to   authorize     overtime     for    nonelection     mail.

Overtime is a limited resource. As the Court noted in its

Clarification Order, the Court’s express intent in issuing

the Preliminary Injunction was to craft default terms focused

on improving USPS’s handling of Election Mail. As such, the

Court finds it         appropriate to focus use of the limited

resource of overtime on ensuring the timely delivery of

Election Mail, as distinct from all mail. The Court further

notes that, to the extent a facility has an overflow of

nonelection mail impeding its ability to deliver Election

Mail,   use    of   overtime    to   resolve    this      issue   would   be

authorized     under    the   operative   terms      of   the   Preliminary

Injunction, as explained in the Clarification Order. (See

Dkt. No. 66, at 19 (“Accordingly, the Court clarifies that


                                     6
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 7 of 8




Paragraph 3 of the Preliminary Injunction provides that USPS

shall authorize, and instruct, overtime to be used to ensure

the timely delivery of Election Mail.”).) As such, any further

order regarding overtime is unnecessary.

       Finally, the Court declines to order the Government to

provide data in a more expeditious manner at this time. One

witness at the Preliminary Injunction hearing suggested that

the    Government    has    more    recent     data    in    its    possession.

However,     the    Court     is    persuaded     by        the    Government’s

representations regarding the complexity and arduousness of

its data collection and compilation processes.

       For   the   reasons    stated       above, and in          light    of   the

imminence     of    the     November       elections    and       the     numerous

nationwide injunctions to which USPS is currently subject,

the Court declines to add another obligation at this time.

The Court notes, however, that it continues to expect the

Government to comply fully with its obligations under the

Preliminary Injunction –- including its obligation to make a

good    faith      effort    with    respect     to     improving          service

performance scores for First Class and Marketing mail --

which, as the Court has previously held, are required to avoid

constitutional violations.

       Accordingly, it is hereby




                                       7
 Case 1:20-cv-06516-VM Document 82 Filed 10/09/20 Page 8 of 8




    ORDERED that Plaintiffs’ motion (Dkt. No. 73) for a

conference and the expedited production of data is DENIED.

SO ORDERED.

Dated:    New York, New York
          9 October 2020
                                     ___________________________
                                            Victor Marrero
                                              U.S.D.J.




                                 8
